United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4105
                        ___________________________

                                 Charles L. Burgett

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                   Kansas City Board of Police Commissioners

                             lllllllllllllllllllll Defendant

Shelia Porter; Virgil Lienhard; Kansas City Area Transportation Authority; Police
                             Officer Brent Cartwright

                      lllllllllllllllllllll Defendants - Appellees

  Patrick McInerney, in his official capacity as a member of the Board of Police
  Commissioners of Kansas City, Missouri, and in his individual capacity; Alvin
Brooks, in his official capacity as a member of the Board of Police Commissioners
of Kansas City, Missouri, and in his individual capacity; Angela Wasson-Hunt, in
her official capacity as a member of the Board of Police Commissioners of Kansas
    City, Missouri, and in her individual capacity; Lisa Pelofsky, in her official
   capacity as a member of the Board of Police Commissioners of Kansas City,
Missouri, and in her individual capacity; Mayor Sly James, in his official capacity
as a member of the Board of Police Commissioners of Kansas City, Missouri, and
in his individual capacity; Michael Rader, Current Board Commissioner, Board of
                      Police Commissioner City of Kansas City

                            lllllllllllllllllllll Defendants
                                   ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: December 26, 2017
                              Filed: January 19, 2018
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Charles L. Burgett appeals the district court’s1 adverse grant of summary
judgment, following remand, in his 42 U.S.C. § 1983 action arising from an incident
on a Kansas City Area Transportation Authority bus. Upon careful consideration of
Burgett’s arguments for reversal, and de novo review of the record, see Murchison
v. Rogers, 779 F.3d 882, 886-87 (8th Cir. 2015) (viewing evidence in light most
favorable to nonmovant, and drawing all reasonable inferences in his favor), we agree
with the district court that the remaining defendants satisfied their burden of
demonstrating that there were no genuine issues of material fact for trial on Burgett’s
Fourth Amendment and related conspiracy claims, or on his 42 U.S.C. § 2000d claim,
against them. The judgment is affirmed. See 8th Cir. R. 47B.
                   ______________________________




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                         -2-